DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in the current application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fastening member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0026] line 6 recites “eye 325”.  Reference numeral 325 has been previously used in paragraph [0025] and Figure 3 to identify the handgrip.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Clam term “fastening member” used in claim 1 is not disclosed in the specification or shown on the drawings.  As best interpreted by the examiner the fastening member appears to be the connection of the first end of the rope to the proximal end of the inner tube.  Appropriate clarification and correction of the specification or claims is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 recites the limitation “a fastening member” in line 7. A fastening member is not disclosed in the specification or shown on the drawings.
Claim 1 recites the limitation "the second member" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes this should be “the second end”.
Appropriate clarification or correction of the above is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley, US 20120152161 in view of Eagan, US 5398634.  Stanley discloses an apparatus for docking a vessel comprising:
a telescoping tube having a hollow inner tube (#46) and a hollow outer tube (#40), each
the inner tube and the outer tube having a proximal end and a distal end, the distal
end of the inner tube slidably received within the outer tube through its proximal
end (See Fig. 7 and paragraph [0036]);
a fastening member configured in the inner tube near its proximal end (#42);
a locking mechanism (#48) configured at the proximal end of the outer tube, the
locking mechanism configured to lock the movement of the inner tube within the
outer tube;
a hook #72 having an eye #76; and
a rope having a first end #12 and a second end #14, the first end of the rope coupled
to the fastening member #42, the second member passes through the eye of the hook into the proximal end of the inner tube to form an anchoring loop #30, the second
end of the rope exits the telescoping tube through the distal end of the outer tube,
the second end forms a boat hook loop #80.
Regarding claims 2 and 4: Stanley discloses end caps #56, #66 with apertures for the rope to pass through.  As shown in Figure 5 pulling on either loop #30 or #80 would decrease the size of the opposite loop.
Regarding claim 6: The examiner considers crimp #44 as a clamp having a passage, the second end of the rope extending through the passage to form the boat hook loop #80.
Stanley does not explicitly disclose a spring hook. Eagan teaches a spring hook #47 attached to a mooring loop #40 to allow the loop to be hooked to a mooring ring and the spring hook is capable of causing the anchor loop to sink in the water for attaching to an underwater stationary object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor loop of Stanley by adding a spring hook as disclosed by Eagan to allow attaching the anchor loop to a mooring ring allowing versatile and rapid tying off to stationary structures.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley, US 20120152161 in view of Eagan, US 5398634, in further view of Michaud, Jr., US 4793646.  Stanley as modified by Eagan discloses the invention set forth above, but does not explicitly disclose a handgrip configured on the outer surface of the outer tube, or snap buttons as a locking mechanism.  Michaud discloses a telescopic handle with handgrips #23, #24 and snap buttons #40, #41 for locking the telescopic poles #21, #22 in the desired position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stanley as modified by Eagan by installing hand grips to increase the comfort and control of holding the telescopic tubes and for locking the tubes at the desired length.  Doing so uses well known features that provide predictable and expected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3224404 and US 20190263478 each disclose boat hooks comprised of a hollow tube and a line having one end fastened to the tube the line extending out one end of the tube, formed into a loop and then passing back through the tube and out the opposite end to allow adjusting the size of the loop. US 5704669 discloses a telescopic pole with locking mechanisms and a line passed through the telescopic pole. US 5634421 and GB 2426965 each disclose a mooring apparatus comprised of a hollow tube with a line passing through the tube and forming an adjustable loop on one end.  WO 2011060007 discloses a telescopic tube with locking mechanisms and hand grips, and a line extending through the tube with an adjustable loop formed on one end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617